EXHIBIT 10.55

EMPLOYMENT AGREEMENT

This Employment Agreement is made and entered into on the 26th day of August,
2020, among CSG SYSTEMS INTERNATIONAL, INC. (“CSGS”), a Delaware corporation,
CSG SYSTEMS, INC. (“Systems”), a Delaware corporation, and BRIAN A. SHEPHERD
(the “Executive”). CSGS and Systems collectively are referred to in this
Employment Agreement as the “Companies”.

* * *

WHEREAS, the Executive currently is employed by the Companies; and

WHEREAS, the Companies and the Executive desire to enter into an Employment
Agreement to set forth the terms of the Executive's employment with the
Companies as the President and Chief Executive Officer of the Companies;

NOW, THEREFORE, the Companies and the Executive agree, that effective on the
Effective Date, the terms of the Executive’s employment by the Companies are as
follows:

1.Employment and Duties. Each of the Companies hereby employs the Executive as
its President and Chief Executive Officer commencing January 1, 2021, and
continuing throughout the term of this agreement and agrees to cause the
Executive from time to time to be elected or appointed to such corporate office.
The duties and responsibilities of the Executive shall include the duties and
responsibilities of the Executive’s corporate office referred to in the
preceding sentence which are set forth in the respective bylaws of the Companies
from time to time and such other duties and authorities consistent with the
Executive’s corporate offices referred to in the preceding sentence and this
agreement which the Board of Directors of CSGS (the “Board”) from time to time
may assign to the Executive. If the Executive is elected or appointed as a
director of CSGS or Systems or as an officer or director of any of the
respective subsidiaries of the Companies during the term of this agreement, then
he also shall serve in such capacity or capacities but without additional
compensation.

2.Term of Employment. The employment of the Executive under this agreement will
begin on the date of this agreement with the Executive continuing in his
position as the Executive Vice President and Group President of the Companies
until December 31, 2020.  The Executive shall become the President and the Chief
Executive Officer of the Companies commencing January 1, 2021, and shall
continue until the first to occur of (a) the Executive’s death, (b) the
effective date of the Executive’s voluntary resignation as an employee of the
Companies, (c) the effective date of the termination of the Executive’s
employment by the Companies by reason of the Executive’s disability pursuant to
Paragraph 10(b) of this agreement, (d) the effective date of the termination of
the Executive’s employment by the Companies for cause pursuant to Paragraph
10(c) of this agreement, (e) the effective date of the termination of the
Executive’s employment by the Companies for any reason other than cause or the
Executive’s death or disability pursuant to Paragraph 10(d) or Paragraph 10(e)
of this agreement, or (f) the effective date of the termination of the
Executive’s employment pursuant to Paragraph 10(f) of this agreement. Upon the
termination of the employment of the Executive under this agreement, the
applicable provisions of Paragraph 10 of this agreement shall become effective;
and the Companies and the Executive

--------------------------------------------------------------------------------

thereupon and thereafter shall comply with the applicable provisions of
Paragraph 10 of this agreement.

3.Place of Employment. Regardless of the location of the executive offices of
the Companies during the term of this agreement, the Companies shall maintain a
suitably staffed office for the Executive in the Denver, Colorado, metropolitan
area during the term of this agreement; and the Executive will not be required
without his consent to relocate or transfer his executive office or principal
residence from the immediate vicinity of the Denver, Colorado, metropolitan
area.

4.Base Salary. For all services to be rendered by the Executive pursuant to this
Agreement, the Companies agree to pay the Executive during the term of this
agreement a base salary (the “Base Salary”) for each calendar year at an annual
rate which is not less than the annual rate of the Executive’s Base Salary in
effect on December 31 of the immediately preceding calendar year. The
Executive’s annual incentive bonus provided for in Paragraph 5 and all other
compensation and benefits to which the Executive is or may become entitled
pursuant to this agreement or under any plans or programs of the Companies shall
be in addition to the Base Salary. The Executive’s Base Salary commencing
January 1, 2021, will be $700,000.

5.Annual Incentive Bonus. The Compensation Committee of the Board shall provide
an incentive bonus program for the Executive for each calendar year during the
term of this agreement. The Executive and the Companies understand and
acknowledge that, among other things, such incentive bonus program will involve
achievement by the Companies of various financial objectives, which may include
but are not limited to revenues and earnings, and also may include achievement
by the Companies or the Executive of various mutually agreed-upon non-financial
objectives. Such incentive bonus program for each calendar year beginning after
December 31, 2020, shall provide the opportunity for the Executive to earn an
incentive bonus of not less than one hundred percent (100%) of his Base Salary
for such calendar year if the agreed upon objectives are fully achieved. The
Board from time to time also may establish incentive compensation programs for
the Executive covering periods of more than one (1) year, and any such programs
shall be in addition to the annual incentive bonus program required by this
Paragraph 5.

6.Expenses. During the term of this agreement, the Executive shall be entitled
to prompt reimbursement by the Companies of all reasonable ordinary and
necessary travel, entertainment, and other expenses incurred by the Executive
(in accordance with the policies and procedures established by the Companies for
their respective senior executive officers) in the performance of his duties and
responsibilities under this agreement; provided, that the Executive shall
properly account for such expenses in accordance with the policies and
procedures of the Companies, which may include but are not limited to itemized
accountings.

7.Other Benefits. During the term of this agreement, the Companies shall provide
to the Executive and his eligible dependents at the expense of the Companies
individual or group medical, hospital, dental and long-term disability insurance
coverages and group life insurance coverage, in each case at least as favorable
as those coverages which are provided to other senior executive officers of the
Companies. During the term of this agreement, the Executive also shall be
entitled to participate in such other benefit plans or programs which the
Companies from time

2



--------------------------------------------------------------------------------

to time may make available to their employees generally (except, if applicable,
any programs in which executive officers of CSGS are not eligible to participate
because of securities law reasons).

8.Vacations and Holidays. During the term of this agreement, the Executive shall
be entitled to paid vacations and holidays in accordance with the policies of
the Companies in effect from time to time for their respective senior executive
officers, but in no event shall the Executive be entitled to less than four (4)
weeks of vacation during each calendar year.

9.Full-Time Efforts and Other Activities. During the term of this agreement, to
the best of his ability and using all of his skills, the Executive shall devote
substantially all of his working time and efforts during the normal business
hours of the Companies to the business and affairs of the Companies and to the
diligent and faithful performance of the duties and responsibilities assigned to
him pursuant to this agreement, except for vacations, holidays, and sick days.
However, the Executive may devote a reasonable amount of his time to civic,
community, or charitable activities, to service on the governing bodies or
committees of trade associations or similar organizations of which either or
both of the Companies are members, and, with the prior approval of the Board, to
service as a director of other corporations and to other types of activities not
expressly mentioned in this paragraph, so long as the activities referred to in
this sentence do not materially interfere with the proper performance of the
Executive’s duties and responsibilities under this agreement. The Executive also
shall be free to manage and invest his assets in such manner as will not require
any substantial services by the Executive in the conduct of the businesses or
affairs of the entities or in the management of the properties in which such
investments are made, so long as such activities do not materially interfere
with the proper performance of the Executive’s duties and responsibilities under
this agreement. At all times during the term of this agreement, the Executive
shall comply with the requirements of the then current Code of Ethics and
Business Conduct of CSGS.

10.Termination of Employment.

(a)Termination Because of Death. The Executive’s employment by the Companies
under this agreement shall terminate upon his death. If the Executive’s
employment under this agreement terminates because of his death, then the
Executive’s estate or his beneficiaries (as further described in subparagraph
10(k)) will be entitled to receive the following compensation and benefits from
the Companies:

 

(i)

A lump sum payment equal to the sum of the following, to the extent accrued and
unpaid up to and including the date of termination of the Executive’s employment
(the “Termination Date”): (A) the Executive’s Base Salary, and (B) the balance
of the Executive’s earned and unused vacation pay, in each case payable within
fourteen (14) days after the Termination Date (collectively, the “Accrued
Benefits”);

 

 

(ii)

A lump sum payment under the terms of the then-existing annual incentive bonus
plan for senior executives of the Companies, on a pro rata basis, equal to the
product of (A) the Executive’s annual incentive bonus for the calendar year in
which the Termination Date

 

3



--------------------------------------------------------------------------------

 

occurs (computed as if the Executive were employed by the Companies throughout
such calendar year) and (B) a fraction, the numerator of which is the number of
days during the calendar year in which the Termination Date occurs that the
Executive was employed by the Companies and the denominator of which is 365,
payable on the date bonuses are paid under the annual incentive bonus plan to
then-current senior executives of the Companies (the “Pro Rata Bonus”);

 

 

(iii)

Any other amounts earned, accrued, or owed to the Executive under this agreement
but not paid as of the Termination Date; and

 

 

(iv)

Any other benefits payable by reason of the Executive’s death, or to which the
Executive otherwise may be entitled, under any benefit plans or programs of the
Companies in effect on the Termination Date.

 

(b)Termination Because of Disability. If the Executive becomes incapable by
reason of physical injury, disease, or mental illness of substantially
performing his duties and responsibilities under this agreement with or without
a reasonable accommodation for a continuous period of six (6) months or more or
for more than one hundred eighty (180) days in the aggregate (whether or not
consecutive) during any 12-month period, then at any time after the elapse of
such six-month period or such 180 days, as the case may be, the Board may
terminate the Executive’s employment by the Companies under this agreement. If
the Executive’s employment under this agreement is terminated by the Board
because of such disability on the part of the Executive, then the Executive will
be entitled to receive the following compensation and benefits from the
Companies:

 

(i)

The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)

The Pro Rata Bonus, payable on the date bonuses are paid under the annual
incentive bonus plan to then-current employees;

 

 

(iii)

Any other amounts earned, accrued, or owed to the Executive under this agreement
but not paid as of the Termination Date;

 

 

(iv)

Continued participation at the Companies’ expense in the group medical, dental,
life, and long-term disability insurance benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the Termination Date, to the extent that such continued
participation by the Executive is permitted under the terms and conditions of
such plans (unless such continued participation is restricted or prohibited by
applicable governmental regulations governing such plans), until the first to
occur of the cessation of such disability, the Executive’s death, the
Executive’s attainment of age sixty-five (65), or

 

4



--------------------------------------------------------------------------------

 

(separately with respect to the termination of each benefit) the provision of a
substantially equivalent benefit to the Executive by another employer of the
Executive; and

 

 

(v)

Any other benefits payable by reason of the Executive’s disability, or to which
the Executive otherwise may be entitled, under any benefit plans or programs of
the Companies in effect on the Termination Date.

 

For purposes of this subparagraph (b), decisions with respect to the Executive’s
disability shall be made by the Board, using its reasonable good faith judgment;
and, in making any such decision, the Board shall consider and rely upon the
opinions of (i) a duly licensed and qualified physician selected by a majority
of the members of the Board who are not employees of either of the Companies or
any of their respective subsidiaries and (ii) the Executive’s personal
physician.

(c)Termination for Cause. The Board may terminate the Executive’s employment by
the Companies under this agreement for cause; however, for purposes of this
agreement “cause” shall mean only (i) the Executive’s confession or conviction
of theft, fraud, embezzlement, or other crime involving dishonesty, (ii) the
Executive’s certification of materially inaccurate financial or other
information pertaining to the Companies (or either of them) or any of the
respective subsidiaries of the Companies with actual knowledge of such
inaccuracies on the part of the Executive, (iii) the Executive’s refusal or
willful failure to cooperate with an investigation by a governmental agency
pertaining to the financial or other business affairs of the Companies (or
either of them) or any of the respective subsidiaries of the Companies unless
such refusal or willful failure is based upon a written directive of the Board
or the written advice of counsel, (iv) the Executive’s excessive absenteeism
(other than by reason of physical injury, disease, or mental illness) without a
reasonable justification and failure on the part of the Executive to cure such
absenteeism within twenty (20) days after the Executive’s receipt of a written
notice from the Board setting forth the particulars of such absenteeism, (v)
material violation by the Executive of the provisions of Paragraph 11, (vi)
habitual and material negligence by the Executive in the performance of his
duties and responsibilities under or pursuant to this agreement and failure on
the part of the Executive to cure such negligence within twenty (20) days after
his receipt of a written notice from the Board setting forth in reasonable
detail the particulars of such negligence, (vii) material non-compliance by the
Executive with his obligations under Paragraph 9 and failure to correct such
non-compliance within twenty (20) days after the Executive’s receipt of a
written notice from the Board setting forth in reasonable detail the particulars
of such non-compliance, (viii) material failure by the Executive to comply with
a lawful directive of the Board and failure to cure such non-compliance within
twenty (20) days after the Executive’s receipt of a written notice from the
Board setting forth in reasonable detail the particulars of such non-compliance,
(ix) a material breach by the Executive of any of his fiduciary duties to the
Companies (or either of them) or any of the respective subsidiaries of the
Companies and, if such breach is curable, the Executive’s failure to cure such
breach within ten (10) days after the Executive’s receipt of a written notice
from the Board setting forth in reasonable detail the particulars of such
breach, or (x) willful misconduct or fraud on the part of the Executive in the
performance of the Executive’s duties under this agreement as determined in good
faith by the Board. In no event shall the results of operations of the Companies
or any business judgment made in good faith by the Executive constitute an
independent basis for termination for cause of the Executive’s employment under

5



--------------------------------------------------------------------------------

this agreement. Any termination of the Executive’s employment for cause must be
authorized by a majority vote of the Board taken not later than six (6) months
after a majority of the members of the Board (other than the Executive if he is
a member of the Board) have actual knowledge of the occurrence of the event or
conduct constituting the cause for such termination. If the Executive’s
employment under this agreement is terminated by the Board for cause, then the
Executive will be entitled to receive the following compensation and benefits
from the Companies:

 

(i)

The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)

Any other amounts earned, accrued, or owed to the Executive under this agreement
but not paid as of the Termination Date; and

 

 

(iii)

Any other benefits payable to the Executive upon his termination for cause, or
to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Date.

 

(d)Termination Without Cause Prior to a Change of Control.  If, prior to the
occurrence of a Change of Control, the Companies terminate the Executive’s
employment under this agreement for any reason other than cause or the
Executive’s death or disability, then the Executive will be entitled to receive
the compensation, benefits, and other payments from the Companies provided in
the following clauses (i), (iii), and (v) of this subparagraph (d) and, if the
Executive (A) executes a release of all claims in a form reasonably acceptable
to the Companies and the Executive (the “Release”) and the applicable revocation
period with respect to the Release expires within 45 days (or such longer period
as required by law) following the Termination Date and (B) continues to comply
with (1) the Executive’s fiduciary obligations to the Companies, (2) the
Executive’s covenants under Paragraphs 18 and 19 of this agreement, and (3) any
other material ongoing obligations relating to the Companies to which the
Executive is subject, also will be entitled to receive the payments and benefits
provided in the following clauses (ii) and (iv) of this subparagraph (d):

 

(i)

The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)

An amount calculated as follows:

 

1.If the Executive has been in the position for less than two years, then an
amount equal to the sum of the Executive’s  Base Salary, incentive bonus (paid
at 100% of achievement) and the value of any equity awards granted in the last
year that would be applicable to the first year of potential vesting (paid at
100% of achievement);

2.If the Executive has been in the position for less than three years, then an
amount equal to the sum of the Executive’s  Base Salary, incentive bonus (paid
at 100% of achievement) and the value of any equity awards granted in

6



--------------------------------------------------------------------------------

the last two years that would be applicable to each of the first two years of
potential vesting (paid at 100% of achievement); or

3.If the Executive has been in the position for three years or more, then an
amount equal to one hundred percent (100%) of the average of the Executive’s
compensation shown in Box 1 (“Wages, tips, other compensation”) of the
Executive’s Internal Revenue Service Form W-2 for each of the three calendar
years immediately preceding the calendar year in which the Termination Date
occurs;

payable in substantially equal installments in accordance with the Companies’
normal payroll practices for the twelve (12) months following the Termination
Date; provided, that (A) such payments shall commence on the first regularly
scheduled payroll date that is at least sixty (60) days following the
Termination Date upon the conditions that the Executive has delivered the signed
Release to the Companies and the Release has become irrevocable (the “Payment
Commencement Date”) and (B) the first such payment shall include all payments
that otherwise would have been paid to the Executive pursuant to this
subparagraph between the Termination Date and the Payment Commencement Date if
such payments had commenced as of the Termination Date;

 

(iii)

Any other amounts earned, accrued, or owed to the Executive under this agreement
but not paid as of the Termination Date;

 

 

(iv)

Continued participation at the Companies’ expense in the group medical, dental,
life, and long-term disability insurance benefit plans or programs of the
Companies which may be in effect from time to time and in which the Executive
was participating as of the Termination Date, to the extent that such continued
participation by the Executive is permitted under the terms and conditions of
such plans (unless such continued participation is restricted or prohibited by
applicable governmental regulations governing such plans), until the first to
occur of one (1) year after the Termination Date or (separately with respect to
the termination of each benefit) the provision of a substantially equivalent
benefit to the Executive by another employer of the Executive; and

 

 

(v)

Any other benefits payable to the Executive upon his termination without cause,
or to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Date.

 

7



--------------------------------------------------------------------------------

(e)Termination Without Cause After a Change of Control. If, within eighteen (18)
months after the occurrence of a Change of Control (as determined under
Paragraph 15 of this agreement), the Companies or any Permitted Assignee
terminates the Executive’s employment under this agreement for any reason other
than cause or the Executive’s death or disability, then the Executive shall be
entitled to receive the compensation, benefits, and other payments from the
Companies provided in the following clauses (i), (ii), (iv), and (vi) of this
subparagraph (e) and, if the Executive (A) executes a release of all claims in a
form reasonably acceptable to the Companies (the “Release”) and the applicable
revocation period with respect to the Release expires within 45 days (or such
longer period as required by law) following the Termination Date and (B)
continues to comply with (1) the Executive’s fiduciary obligations to the
Companies, (2) the Executive’s covenants under Paragraphs 18 and 19 of this
agreement, and (3) any other material ongoing obligations relating to the
Companies to which the Executive is subject, also will be entitled to receive
the payments and benefits provided in the following clauses (iii) and (v) of
this subparagraph (e):

 

(i)

The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)

The automatic vesting of all unvested Restricted Stock Awards under Restricted
Stock Award Agreements between CSGS and the Executive which are in effect on the
Termination Date and which provide for automatic vesting of the unvested Award
Shares upon the Executive’s involuntary (on the part of the Executive)
termination of employment without cause after the occurrence of a Change of
Control (the “Change of Control Termination”);

 

 

(iii)

An amount equal to three (3) times the sum of (1) the Executive’s Base Salary
for the calendar year in which the Termination Date occurs plus (2) the
performance-based cash bonus which the Executive would receive for the calendar
year in which the Termination Date occurs if the Companies attained 100% of
their performance goals for such calendar year, reduced as necessary so that the
actual amount, if any, payable under this clause (iii) plus the applicable
amounts of any other relevant payments or benefits under this subparagraph (e)
is $1.00 less than the amount which would result in the imposition of a tax
under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), on “excess parachute payments” (as defined in Section 280G of the
Code), such amount to be paid in a lump sum by the Companies to the Executive no
later than thirty (30) days after the determination of such amount;

 

 

(iv)

Any other amounts earned, accrued, or owed to the Executive under this agreement
but not paid as of the Termination Date; and

 

 

(v)

Continued participation at the Companies’ expense in the group medical, dental,
life, and long-term disability insurance benefit plans or programs of the
Companies which may be in effect from

 

8



--------------------------------------------------------------------------------

 

time to time and in which the Executive was participating as of the Termination
Date, to the extent that such continued participation by the Executive is
permitted under the terms and conditions of such plans (unless such continued
participation is restricted or prohibited by applicable governmental regulations
governing such plans), until the first to occur of two (2) years after the
Termination Date or (separately with respect to the termination of each benefit)
the provision of a substantially equivalent benefit to the Executive by another
employer of the Executive; and

 

 

(vi)

Any other benefits payable to the Executive upon his termination without cause,
or to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Date.

 

Notwithstanding the foregoing provisions of this subparagraph (e), with respect
to compensation subject to Section 409A of the Code, the lump sum payment
provision set forth in clause (iii) of this subparagraph (e) will only apply if
the Change of Control event is also a “change in control event” as determined
under Treasury Regulation section 1.409A-3(i)(5); otherwise, the payment will be
made at the same time and in the same form as set forth in subparagraph
10(d)(ii) of this agreement.

(f)Constructive Termination.  If at any time during the term of this agreement
the Executive terminates his employment on account of a Constructive
Termination, then the Executive shall be eligible to receive all of the payments
and benefits provided in subparagraph 10(d) of this agreement, which shall be
paid in accordance with subparagraph 10(d); however, if the Constructive
Termination occurs within eighteen (18) months following a Change of Control,
then the Executive instead shall be eligible to receive all of the payments and
benefits provided in subparagraph 10(e) of this agreement, which shall be paid
in accordance with subparagraph 10(e). For purposes of this subparagraph (f),
“Constructive Termination” means any action by the Board or a Permitted
Assignee, in each case without the Executive’s prior consent, that materially
and adversely alters the authority, duties, or responsibilities of the
Executive. Notwithstanding the foregoing provisions of this subparagraph (f), in
no event will the occurrence of any such condition constitute a Constructive
Termination unless (i) the Executive provides written notice to the Board or the
Permitted Assignee (as applicable) of the existence of the condition giving rise
to a Constructive Termination within ninety (90) days following the date the
Executive first becomes aware of the existence of such condition and (B) the
Board or Permitted Assignee (as applicable) fails to materially cure such
condition to the Executive’s reasonable satisfaction within thirty (30) days
following the date of such notice, upon which failure to cure the Executive will
immediately resign his employment with the Companies.

(g)Voluntary Resignation. If the Executive voluntarily resigns as an employee of
the Companies and thereby voluntarily terminates his employment under this
agreement and if none of subparagraphs (a) through (f) of this Paragraph 10 is
applicable to such termination, then the Executive will be entitled to receive
only the following compensation, benefits, and other payments from the
Companies:

9



--------------------------------------------------------------------------------

 

(i)

The Accrued Benefits, payable within fourteen (14) days after the Termination
Date;

 

 

(ii)

Any other amounts earned, accrued, or owed to the Executive under this agreement
but not paid as of the Termination Date;

 

 

(iii)

If (and only if) the Executive’s voluntary resignation is effective on December
31 of a particular calendar year, the Executive’s annual incentive bonus (if
any) to be paid in accordance with the regular schedule for its payment and
equity vesting (if any) for such calendar year in accordance with the regular
schedule for such vesting; and

 

 

(iv)

Any other benefits payable to the Executive upon his voluntary resignation, or
to which the Executive otherwise may be entitled, under any benefit plans or
programs of the Companies in effect on the Termination Date.

 

The Executive understands and agrees that if this subparagraph (g) is applicable
to the termination of the Executive’s employment with the Companies, then,
unless his voluntary resignation is effective on December 31 of a particular
calendar year, the Executive will not be entitled to any annual incentive bonus
for the calendar year in which his voluntary resignation becomes effective.

(h)Liquidated Damages. The Executive agrees to accept the compensation,
benefits, and other payments provided for in subparagraph (d), subparagraph (e),
or subparagraph (f) of this Paragraph 10, as the case may be, as full and
complete liquidated damages for any breach of this agreement relating to or
resulting from the actual or constructive termination of the Executive’s
employment under this agreement for a reason other than cause or the Executive’s
death or disability; and the Executive shall not have and hereby waives and
relinquishes any other rights or claims in respect of any such breach.

(i)Notice of Other Benefits. Whenever relevant for purposes of this Paragraph
10, the Executive promptly shall notify the Companies of his receipt from
another employer of any benefits of the types referred to in subparagraphs
(b)(iv), (d)(iv), and (e)(v) of this Paragraph 10. Such information shall be
updated by the Executive whenever necessary to keep the Companies informed on a
current basis.

(j)Modification of Benefit Plans or Programs. Nothing contained in this
Paragraph 10 shall obligate the Companies to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan or program referred
to in subparagraph (b)(iv), (d)(iv), or (e)(v) of this Paragraph 10 so long as
such actions are similarly applicable to senior executives of the Companies
generally.

(k)Rights of Estate. The Executive may, by written instrument delivered to the
Companies during the Executive’s lifetime, designate primary and contingent
beneficiaries to receive (at the same time or times that the payments would have
been made to the Executive if the Executive were still living) the unpaid
portion of any cash payments if the Executive dies prior to his receipt of all
of the cash payments to which he may be entitled pursuant to subparagraph (a),

10



--------------------------------------------------------------------------------

(b), (c), (d), (e), (f), or (g) of this Paragraph 10, and the Executive may
designate the proportions in which such beneficiaries are to receive such
payments. The Executive may change such beneficiary designations from time to
time, and the last written beneficiary designation filed with the Companies
prior to the Executive’s death will control. If the Executive fails to designate
a beneficiary, or if no designated beneficiary survives the Executive, or if all
designated beneficiaries who survive the Executive die before all payments are
made, then the remaining payments shall be made to the legal representative of
the Executive’s estate.

11.Nondisclosure.  During the term of this agreement and thereafter, the
Executive shall not, without the prior written consent of the Board or a person
(other than the Executive) so authorized by the Board, disclose or use for any
purpose (except in the course of his employment under this agreement and in
furtherance of the business of the Companies or any of their respective
subsidiaries) any confidential information, trade secrets, or proprietary data
of the Companies or any of their respective subsidiaries (collectively, for
purposes of this agreement, “Confidential Information”); provided, however, that
Confidential Information shall not include any information then known generally
to the public or ascertainable from public or published information (other than
as a result of unauthorized disclosure by the Executive) or any information of a
type not otherwise considered confidential by persons engaged in the same
business or a business similar to that conducted by the Companies or their
respective subsidiaries, as the case may be.

12.Successors and Assigns. This agreement and all rights under this agreement
shall be binding upon, inure to the benefit of, and be enforceable by the
parties hereto and their respective personal or legal representatives,
executors, administrators, heirs, distributees, devisees, legatees, successors,
and assigns. This agreement is personal in nature, and none of the parties to
this agreement shall, without the written consent of the others, assign or
transfer this agreement or any right or obligation under this agreement to any
other person or entity, except as permitted by Paragraph 14.

13.Notices. For purposes of this agreement, notices and other communications
provided for in this agreement shall be deemed to be properly given if delivered
personally or sent either by next-business-day prepaid express delivery by a
recognized national express delivery service or by United States certified mail,
return receipt requested, postage prepaid, in either case addressed as follows:

If to the Executive:Brian A. Shepherd

c/o CSG Systems, Inc.

6175 South Willow Drive, 10th Floor

Greenwood Village, Colorado 80111

If to the Companies:CSG Systems International, Inc.

and CSG Systems, Inc.

6175 South Willow Drive, 10th Floor

Greenwood Village, Colorado 80111

Attn: General Counsel,

11



--------------------------------------------------------------------------------

or to such other address as either party may have furnished to the other party
in writing in accordance with this paragraph. Such notices or other
communications shall be effective only upon receipt.

14.Merger, Consolidation, Sale of Assets. In the event of (a) a merger of
Systems with another corporation (other than CSGS) in a transaction in which
Systems is not the surviving corporation, (b) the consolidation of Systems into
a new corporation resulting from such consolidation, (c) the sale or other
disposition of all or substantially all of the assets of Systems, the Companies
may assign this agreement and all of the rights and obligations of the Companies
under this agreement to the surviving, resulting, or acquiring entity (for
purposes of this agreement, a “Permitted Assignee”); provided, that such
surviving, resulting, or acquiring entity shall in writing assume and agree to
perform all of the obligations of the Companies under this agreement; and
provided further, that the Companies shall remain jointly and severally liable
for the performance of the obligations of the Companies under this agreement in
the event of a failure of the Permitted Assignee to perform its obligations
under this agreement.

15.Change of Control. For purposes of this agreement, a “Change of Control”
shall be deemed to have occurred upon the happening of any of the following
events:

(a)CSGS is merged or consolidated into another corporation, and immediately
after such merger or consolidation becomes effective the holders of a majority
of the outstanding shares of voting capital stock of CSGS immediately prior to
the effectiveness of such merger or consolidation do not own (directly or
indirectly) a majority of the outstanding shares of voting capital stock of the
surviving or resulting corporation in such merger or consolidation;

(b)any person, entity, or group of persons within the meaning of Sections 13(d)
or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the rules
promulgated thereunder becomes the beneficial owner (within the meaning of Rule
13d-3 under the 1934 Act) of thirty percent (30%) or more of the outstanding
voting capital stock of CSGS;

(c)the Common Stock of CSGS ceases to be publicly traded because of an issuer
tender offer or other “going private” transaction (other than a transaction
sponsored by the then current management of CSGS);

(d)CSGS dissolves or sells or otherwise disposes of all or substantially all of
its property and assets (other than to an entity or group of entities which is
then under common majority ownership (directly or indirectly) with CSGS);

(e)in one or more substantially concurrent transactions or in a series of
related transactions, CSGS directly or indirectly disposes of a portion or
portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which CSGS conducted
the Sold Business and regardless of whether such disposition is accomplished
through a sale of assets, the transfer of ownership of an entity or entities, a
merger, or in some other manner) and either (i) the fair market value of the
consideration received or to be received by CSGS for the Sold Business is equal
to at least fifty percent (50%) of the market value of the outstanding Common
Stock of CSGS determined by multiplying the average of the closing prices for
the

12



--------------------------------------------------------------------------------

Common Stock of CSGS on the thirty (30) trading days immediately preceding the
date of the first public announcement of the proposed disposition of the Sold
Business by the average of the numbers of outstanding shares of Common Stock on
such thirty (30) trading days or (ii) the revenues of the Sold Business during
the most recent four (4) calendar quarters ended prior to the first public
announcement of the proposed disposition of the Sold Business represented fifty
percent (50%) or more of the total consolidated revenues of CSGS during such
four (4) calendar quarters; or

(f)during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of CSGS cease, for
any reason, to constitute at least a majority of the Board of Directors of CSGS,
unless the election or nomination for election of each new director of CSGS who
took office during such period was approved by a vote of at least seventy-five
percent (75%) of the directors of CSGS still in office at the time of such
election or nomination for election who were directors of CSGS at the beginning
of such period.

16.Miscellaneous. No provision of this agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in
writing and is signed by the Executive and an officer of CSGS (other than the
Executive) so authorized by the Board. No waiver by any party to this agreement
at any time of any breach by any other party of, or compliance by any other
party with, any condition or provision of this agreement to be performed by such
other party shall be deemed to be a waiver of similar or dissimilar provisions
or conditions at the same or any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this agreement have been made by any party that are not
expressly set forth in this agreement.

17.Representations of Companies. The Companies severally represent and warrant
to the Executive that they have full legal power and authority to enter into
this agreement, that the execution and delivery of this agreement by the
Companies have been duly authorized by their respective boards of directors, and
that the performance of their respective obligations under this agreement will
not violate any agreement between the Companies, or either of them, and any
other person, firm, or organization.

18.Non-Solicitation of Employees.  For a period of one (1) year after the
effective date of the termination of the Executive’s employment under this
agreement for any reason, whether voluntarily or involuntarily and with or
without cause, without the prior written consent of CSGS the Executive agrees
(i) not to directly or indirectly employ, solicit for employment, assist any
other person in employing or soliciting for employment, or advise or recommend
to any other person that such other person employ or solicit for employment any
person who then is an employee of the Companies (or either of them) or any of
the respective subsidiaries of the Companies and (ii) not to recommend to any
then employee of the Companies (or either of them) or any of the respective
subsidiaries of the Companies that such employee leave the employ of such
employer.

19.Post-Termination Noncompetition. Because the Confidential Information known
to or developed by the Executive during his employment by the Companies
encompasses at the highest level information concerning the plans, strategies,
products, operations, and existing and prospective customers of the Companies
and their respective subsidiaries and could not practically

13



--------------------------------------------------------------------------------

be disregarded by the Executive, the Executive acknowledges that his provision
of executive services to a competitor of the Companies or either of them or any
of the respective subsidiaries of the Companies soon after the termination of
the Executive’s employment by the Companies would inevitably result in the use
of the Confidential Information by the Executive in his performance of such
executive services, even if the Executive were to use his best efforts to avoid
such use of the Confidential Information. To prevent such use of the
Confidential Information and the resulting unfair competition and wrongful
appropriation of the goodwill and other valuable proprietary interests of the
Companies and their respective subsidiaries, the Executive agrees that for a
period of one (1) year after the termination of his employment by the Companies
for any reason, whether voluntarily or involuntarily and with or without cause,
the Executive will not, directly or indirectly:

 

(a)

engage, whether as an employee, agent, consultant, independent contractor,
owner, partner, member, or otherwise, in a business activity which then competes
in a material way with a business activity then being actively engaged in by the
Companies or either of them or any of their respective subsidiaries;

 

(b)

solicit or recommend to any other person that such period solicit any then
customer of the Companies or either or them or any of their respective
subsidiaries, which customer also was a customer of the Companies or either of
them or any of their respective subsidiaries at any time during the one (1) year
period prior to the termination of the Executive’s employment by the Companies,
for the purpose of obtaining the business of such customer in competition with
the Companies or either of them or any of their respective subsidiaries; or

 

(c)

induce or attempt to induce any then customer or prospective customer of the
Companies or either of them or any of their respective subsidiaries to terminate
or not commence a business relationship with the Companies or either of them or
any of their respective subsidiaries.

The Companies and the Executive acknowledge and agree that the restrictions
contained in this Paragraph 19 are both reasonable and necessary in view of the
Executive’s positions with the Companies and that the Executive’s compensation
and benefits under this agreement are sufficient consideration for the
Executive’s acceptance of such restrictions. Nevertheless, if any of the
restrictions contained in this Paragraph 19 are found by a court having
jurisdiction to be unreasonable, or excessively broad as to geographic area or
time, or otherwise unenforceable, then the parties intend that the restrictions
contained in this Paragraph 19 be modified by such court so as to be reasonable
and enforceable and, as so modified by the court, be fully enforced. Nothing
contained in this paragraph shall be construed to preclude the investment by the
Executive of any of his assets in any publicly owned entity so long as the
Executive has no direct or indirect involvement in the business of such entity
and owns less than 2% of the voting equity securities of such entity. Nothing
contained in this paragraph shall be construed to preclude the Executive from
becoming employed by or serving as a consultant to or having dealings with a
publicly owned entity one of whose businesses is a competitor of the Companies
or either of them or any of the respective subsidiaries of the Companies so long
as such employment, consultation, or dealings do not directly or indirectly
involve or relate to the business of such entity which is a competitor of the
Companies or either of them or any of the respective subsidiaries of the
Companies.

14



--------------------------------------------------------------------------------

20.Joint and Several Obligations. All of the obligations of the Companies under
this agreement are joint and several; and neither the bankruptcy, insolvency,
dissolution, merger, consolidation, or reorganization nor the cessation of
business or corporate existence of one of the Companies shall affect, impair, or
diminish the obligations under this agreement of the other of the Companies. The
compensation and benefits to which the Executive is entitled under this
agreement are aggregate compensation and benefits, and the payment of such
compensation or the provision of such benefits by one of the Companies shall to
the extent of such payment or provision satisfy the obligations of the other of
the Companies. The Companies may agree between themselves as to which of them
will be responsible for some or all of the Executive’s compensation and benefits
under this agreement, but any such agreement between the Companies shall not
diminish to any extent the joint and several liability of the Companies to the
Executive for all of such compensation and benefits.

21.Injunctive Relief. The Executive acknowledges that his violation of the
provisions and restrictions contained in Paragraphs 11, 18, and 19 could cause
significant injury to the Companies for which the Companies would have no
adequate remedy at law. Accordingly, the Executive agrees that the Companies
will be entitled, in addition to any other rights and remedies that then may be
available to the Companies, to seek and obtain injunctive relief to prevent any
breach or potential breach of any of the provisions and restrictions contained
in Paragraph 11, 18, or 19.

22.Dispute Resolution. Subject to the provisions of Paragraph 21, any claim by
the Executive or the Companies arising from or in connection with this
agreement, whether based on contract, tort, common law, equity, statute,
regulation, order, or otherwise (a “Dispute”), shall be resolved as follows:

 

(a)

Such Dispute shall be submitted to mandatory and binding arbitration at the
election of either the Executive or the particular Company involved (the
“Disputing Party”). Except as otherwise provided in this Paragraph 22, the
arbitration shall be pursuant to the Commercial Arbitration Rules of the
American Arbitration Association (the “AAA”).

 

(b)

To initiate the arbitration, the Disputing Party shall notify the other party in
writing within 30 days after the occurrence of the event or events which give
rise to the Dispute (the “Arbitration Demand”), which notice shall (i) describe
in reasonable detail the nature of the Dispute, (ii) state the amount of any
claim, (iii) specify the requested relief, and (iv) name an arbitrator who (A)
has been licensed to practice law in the U.S. for at least ten years, (B) has no
past or present relationship with either the Executive or the Companies, and (C)
is experienced in representing clients in connection with employment related
disputes (the “Basic Qualifications”). Within fifteen (15) days after the other
party’s receipt of the Arbitration Demand, such other party shall serve on the
Disputing Party a written statement (i) answering the claims set forth in the
Arbitration Demand and including any affirmative defenses of such party, (ii)
asserting any counterclaim, which statement shall (A) describe in reasonable
detail the nature of the Dispute relating to the counterclaim, (B) state the
amount of the counterclaim, and (C) specify the requested relief, and (iii)
naming a second arbitrator satisfying the Basic

15



--------------------------------------------------------------------------------

 

Qualifications. Promptly, but in any event within five (5) days thereafter, the
two arbitrators so named shall select a third neutral arbitrator from a list
provided by the AAA of potential arbitrators who satisfy the Basic
Qualifications and who have no past or present relationship with the parties’
counsel, except as otherwise disclosed in writing to and approved by the
parties. The arbitration will be heard by a panel of the three arbitrators so
chosen (the “Arbitration Panel”), with the third arbitrator so chosen serving as
the chairperson of the Arbitration Panel. Decisions of a majority of the members
of the Arbitration Panel shall be determinative.

 

(c)

The arbitration hearing shall be held in Denver, Colorado. The Arbitration Panel
is specifically authorized to render partial or full summary judgment as
provided for in the Federal Rules of Civil Procedure. The Arbitration Panel will
have no power or authority, under the Commercial Arbitration Rules of the AAA or
otherwise, to relieve the parties from their agreement hereunder to arbitrate or
otherwise to amend or disregard any provision of this agreement, including,
without limitation, the provisions of this Paragraph 22.

 

(d)

If an arbitrator refuses or is unable to proceed with arbitration proceedings as
called for by this Paragraph 22, such arbitrator shall be replaced by the party
who selected such arbitrator or, if such arbitrator was selected by the two
party-appointed arbitrators, by such two party-appointed arbitrators’ selecting
a new third arbitrator in accordance with Paragraph 22(b), in either case within
five (5) days after such declining or withdrawing arbitrator’s giving notice of
refusal or inability to proceed. Each such replacement arbitrator shall satisfy
the Basic Qualifications. If an arbitrator is replaced pursuant to this
Paragraph 22(d) after the arbitration hearing has commenced, then a rehearing
shall take place in accordance with the provisions of this Paragraph 22(d) and
the Commercial Arbitration Rules of the AAA.

 

(e)

Within ten (10) days after the closing of the arbitration hearing, the
Arbitration Panel shall prepare and distribute to the parties a writing setting
forth the Arbitration Panel’s finding of facts and conclusions of law relating
to the Dispute, including the reason for the giving or denial of any award. The
findings and conclusions and the award, if any, shall be deemed to be
confidential information.

 

(f)

The Arbitration Panel is instructed to schedule promptly all discovery and other
procedural steps and otherwise to assume case management initiative and control
to effect an efficient and expeditious resolution of the Dispute. The
Arbitration Panel is authorized to issue monetary sanctions against either party
if, upon a showing of good cause, such party is unreasonably delaying the
proceeding.

 

(g)

Any award rendered by the Arbitration Panel will be final, conclusive, and
binding upon the parties, and any judgment on such award may be entered and
enforced in any court of competent jurisdiction.

16



--------------------------------------------------------------------------------

 

(h)

Each party will bear a pro rata share of all fees, costs, and expenses of the
arbitrators; and each party will bear all of the fees, costs, and expenses of
his or its own attorneys, experts, and witnesses.

 

(i)

Nothing contained in the preceding provisions of this Paragraph 22 shall be
construed to prevent either party from seeking from a court a temporary
restraining order or other injunctive relief pending final resolution of a
Dispute pursuant to this Paragraph 22.

23.No Duty to Seek Employment. The Executive shall not be under any duty or
obligation to seek or accept other employment following the termination of his
employment by the Companies; and, except as expressly provided in subparagraphs
(b)(iv), (d)(iv), and (e)(v) of Paragraph 10, no amount, payment, or benefit due
the Executive under this agreement shall be reduced, suspended, or discontinued
if the Executive accepts such other employment.

24.Withholding of Taxes. The Companies may withhold from any amounts payable to
the Executive under this agreement all federal, state, and local taxes which are
required to be so withheld by any applicable law or governmental regulation or
ruling.

25.Validity. The invalidity or unenforceability of any provision or provisions
of this agreement shall not affect the validity or enforceability of any other
provision of this agreement, which other provision shall remain in full force
and effect; nor shall the invalidity or unenforceability of a portion of any
provision of this agreement affect the validity or enforceability of the balance
of such provision.

26.Counterparts. This document may be executed in one or more counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute a single agreement.

27.Headings. The headings of the paragraphs contained in this document are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this agreement.

28.Applicable Law. This agreement shall be governed by and construed in
accordance with the internal substantive laws, and not the choice of law rules,
of the State of Colorado.

29.Section 409A. The intent of the Companies and the Executive is that all
payments and benefits under this agreement comply with Section 409A of the Code
(“Section 409A”), to the extent subject thereto; and, accordingly, to the
maximum extent permitted, this agreement shall be interpreted and administered
so as to be in compliance with Section 409A. Notwithstanding anything contained
in this agreement to the contrary, the Executive shall not be considered to have
terminated employment with the Companies for purposes of any payments under this
agreement which are subject to Section 409A until the Executive would be
considered to have incurred a “separation from service” within the meaning of
Section 409A. Each amount to be paid or benefit to be provided under this
agreement shall be construed as a separate identified payment for purposes of
Section 409A. Without limiting the foregoing and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation or tax penalties under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise

17



--------------------------------------------------------------------------------

be provided to the Executive during the six-month period immediately following
the Executive’s separation from service shall instead be paid on the first
business day after the date that is six months following the Executive’s
separation from service (or, if earlier, the Executive’s date of death). To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to the Executive under this agreement shall be paid to the
Executive on or before the last day of the year following the year in which the
expense was incurred, and the amount of expenses eligible for reimbursement (and
in kind benefits provided to the Executive) during one year may not affect
amounts reimbursable or provided in any subsequent year. The Companies make no
representation to the Executive to the Executive that any or all of the payments
described in this agreement will be exempt from or comply with Section 409A and
make no undertaking to preclude Section 409A from applying to any such payment.

30.Clawback Rights. The Executive understands that the Companies have adopted a
“clawback” policy that authorizes the Companies, in certain cases, to reduce or
cancel, or require the recovery of, an executive officer’s annual bonus or
long-term incentive compensation award, or portions thereof, if the Board
determines that such bonus or award should be adjusted, cancelled, or recovered
because the executive officer has engaged in intentional misconduct that has led
to a material restatement of the financial statements of the Companies. If the
Board (or a committee thereof to which such matter has been delegated) proposes
to impose such a clawback with respect to any of the Executive’s compensation,
then the Executive shall be entitled to be present and represented by his own
legal counsel at any meeting of the Board (or of such committee) at which such
proposed clawback is proposed to be acted upon. The Companies agree to pay the
reasonable attorney’s fees of the Executive’s legal counsel (a) for representing
the Executive at any such meeting of the Board (or of such committee) and (b)
for representing the Executive in contesting, whether through judicial
proceedings, arbitration, or otherwise, any clawback of any of the Executive’s
compensation that the Board (or such committee) has approved and imposed.

31.Restricted Stock Award Adjustments. If automatic vesting of all unvested
Restricted Stock Awards under then effective Restricted Stock Award Agreements
between CSGS and the Executive would occur upon a Change of Control Termination
of the Executive and such vesting would result in the imposition of a tax under
Section 4999 of the Code on “excess parachute payments” (as defined in Section
280G of the Code), then the Compensation Committee of the Board will have the
right in its sole discretion to reduce the aggregate number of shares of CSGS
stock which will automatically vest in the Executive upon such event to an
aggregate number of shares whose aggregate fair market value, net of any 280G
Adjustment, is $1.00 less than (i) the amount which would result in the
imposition of such tax minus (ii) the fair market value, net of any 280G
Adjustment, of all other payments or benefits in the nature of compensation for
purposes of Section 280G of the Code received or receivable by the Executive in
connection with or as a result of the Executive’s Change of Control Termination;
provided, however, that such reduction shall be applied to Award Shares covered
by time-based Restricted Stock Awards and Award Shares covered by
performance-based Restricted Stock Awards in the order that will result in the
Executive’s receipt of the greatest number of Award Shares after such reduction
has occurred. CSGS and the Executive agree that the provisions of this Paragraph
31 are applicable both to all Restricted Stock Award Agreements between CSGS and
the Executive which are in effect on the date of this agreement and to all
Restricted Stock Award Agreements between CSGS and the Executive which become
effective after the date of this agreement and that all of such Restricted

18



--------------------------------------------------------------------------------

Stock Award Agreements are subject to and modified by this Paragraph 31. The
provisions of subparagraph 10(e) of this agreement also are subject to the
provisions of this Paragraph 31.

[Signatures appear on the following page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Companies and the Executive have executed this Amended
and Restated Employment Agreement on the day and year first above written.

 

CSG SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

 

 

By:

  /s/ Rolland B. Johns

 

Rolland B. Johns

 

Executive Vice President and Chief

 

Financial Officer

 

 

 

CSG SYSTEMS, INC., a Delaware corporation

 

 

By:

  /s/ Rolland B. Johns

 

Rolland B. Johns

 

Executive Vice President and Chief

 

Financial Officer

 

 

 

 

 

/s/ Brian A. Shepherd

 

Brian A. Shepherd

 

 

 

20

